Citation Nr: 0119209	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted a rating of 70 percent for 
the veteran's service-connected PTSD after granting service 
connection for the same.  The veteran testified before a 
hearing officer at the RO in July 2000.  He testified before 
the undersigned member of the Board at a hearing held at the 
RO in March 2001.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran's PTSD symptomatology has resulted in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic 
Code 9411 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

The veteran filed a claim for service connection for PTSD in 
December 1999.  He submitted an undated examination report 
from Dr. Ahvay Muhammad in January 2000.  The veteran's 
chronic symptoms were noted to include nightmares, severe 
flashbacks with recurrent intrusive thoughts, panic attacks, 
anhedonia, memory loss, depression, hyperarousal, exaggerated 
startle response, excessive anger, poor interpersonal 
relationships and severely impaired social and occupational 
functioning.  Dr. Muhammad stated that the assessment 
measures administered, combined with the veteran's current 
psychosocial functioning and war trauma, revealed symptoms 
that consistently clustered in the severe range for PTSD.  He 
determined the veteran's Global Assessment of Functioning 
(GAF) to be 30, due to chronic excessive anger and 
depression.  He noted that the veteran was occupationally 
dysfunctional due to chronically severe mood states of 
depression, anxiety and persistent anger.

The veteran was afforded a VA psychiatric examination in 
February 2000.  He reported that he had nightmares nearly 
every night, and that they would generally precipitate crying 
spells.  He indicated he was depressed "all the time."  He 
appeared to experience no pleasure from his current life, and 
indicated that he drank heavily.  On mental status 
examination, the veteran's affect was restricted and 
depressed.  He became anxious and restless when talking about 
his Vietnam experiences.  Multiple signs of depression were 
noted.  He reported trouble with his memory and with 
concentration.  The examiner noted that the veteran suffered 
from sleep disorder and that he experienced a good deal of 
irritability and anger.  Marital, occupational, and financial 
problems were noted.  The diagnosis was PTSD.  The examiner 
determined that the veteran's GAF was 50, and indicated that 
the veteran had serious symptoms as well as serious 
impairment in social and occupational functioning.

The RO granted service connection for PTSD, with a disability 
evaluation of 30 percent, in May 2000.  The veteran initiated 
his appeal and was afforded a personal hearing before the RO 
hearing officer in July 2000.  He testified that he had been 
employed cutting grass for approximately one and one half 
months and had not worked "before that for a while."  He 
stated that he had failed to hold a job for any notable 
period since he was released from military service.  He 
indicated that he had difficulty interacting with others and 
that he had attacked people in anger in the past.  He stated 
that his job allowed him to be completely alone, and that 
when he was not at work, he stayed home alone.  He maintained 
that he had nightmares about Vietnam nearly every night.  
With regard to his family, the veteran testified that he was 
experiencing difficulties with his second marriage, and that 
he had a distant relationship with his two children of that 
marriage.  He stated that he spent most of his time at home 
in the basement and that he rarely interacted with his wife 
and children.  

Following this hearing, the hearing officer determined that 
the veteran's symptomatology warranted a disability 
evaluation of 70 percent from the effective date of service 
connection.  

The veteran was afforded a hearing before the undersigned on 
March 23, 2001.  He testified that he was receiving therapy 
for his PTSD, but that it had not helped.  He again noted 
that he had nightmares nearly every night, and that his sleep 
was limited to four or fewer hours per night.  He stated that 
he was unemployed and living with a son, and that he spent 
most of his time in his room watching television.  He 
estimated that he had worked "hundreds" of different jobs 
since his military service, and that he had probably worked a 
total of 7 years in the 32 years since he had been released 
from the military.  He indicated that he had a problem with 
authority and that he often failed to get along with co-
workers.  He stated that he had difficulty with his memory 
and had no motivation.  He pointed out that he had 
experienced two failed marriages and that he had little 
contact with family.  Regarding the severity of his PTSD, the 
veteran maintained that it had gotten worse in recent years 
but that it had not significantly increased in severity since 
his February 2000 VA examination.       

II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing law is 
applicable to the veteran's claim.  See Karnas v. Derwinski, 
1 Vet.App. 308, 312-12 (1991).  The Act essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to the 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to a higher 
evaluation for PTSD.  The RO has found the claim to be well 
grounded and has provided the veteran with a current VA 
examination to determine the degree of severity of the 
disability.  The veteran has submitted pertinent treatment 
records in support of his claim.  He has not identified and 
the Board is not aware of any additional evidence or 
information which could be obtained to substantiate his 
claim.  In addition, the veteran was afforded a personal 
hearing before the RO hearing officer and one before the 
undersigned member of the Board.  In sum, the facts relevant 
to this claim have been properly developed and there is no 
further action which should be undertaken to comply with the 
provisions of the VCAA. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is applicable where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self of others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own  name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 21-
30 is indicated when "Behavior is considerably influenced by 
delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home or friends)."  Id.  A score of 41-50 is 
assigned where there are "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

After resolving all reasonable doubt in the veteran's favor, 
the Board finds that from the effective date of service 
connection, the level of occupational and social impairment 
has been total or has more nearly approximated total than the 
level of impairment required for a 70 percent rating.  In 
reaching this conclusion, the Board observes that a private 
psychologist and a VA examiner have concluded that the 
veteran is vocationally and socially disabled.  Dr. Muhammad 
indicated that the veteran was occupationally dysfunctional 
due to chronically severe mood states of depression, anxiety 
and persistent anger, and concluded that the veteran's GAF 
was 30 due to chronic excessive anger and depression.  The VA 
examiner found that the veteran had serious symptoms of PTSD 
as well as serious impairment in social and occupational 
functioning, and concluded that his GAF was 50.  The veteran 
has testified on two occasions that he has historically been 
unable to maintain regular employment.  He reports that he 
keeps to himself and spends his time in his room watching 
television.  In addition, there is testimonial evidence of 
the veteran's two failed marriages and distant relationship 
with his children.



ORDER

A disability rating of 100 percent for PTSD is granted from 
the effective date of service connection, subject to the 
criteria governing the payment of monetary benefits.




		
Shane A. Durkin
	Member, Board of Veterans' Appeals



 

